DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 31 and 36 are objected to because of the following informalities:  
in claim 31, a period is missing at the end of the claim; 
in claim 36, "a cathode comprising a cathode active material, an ion-permeable separator" should read "a cathode comprising a cathode active material and an ion-permeable separator".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the anode" in line 1.  There is insufficient antecedent basis for this limitation in the claim. In line 5, Claim 21 recites the limitation "the prelithiated anode active material".  There is insufficient antecedent basis for this limitation in the claim.
Claims 22-35 are rejected by virtue of their dependence on claim 21. Additionally, independent claim 36 is rejected by virtue of its reference to claim 21, and dependent claims 37-50 are rejected are rejected by virtue of their dependence on claim 36.
Claim 22 recites the limitation "the polymer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 22 also recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Further, claim 22 recites the limitation “D = Si, Ge, Sn” in lines 4-5, and this limitation is indefinite because it is unclear whether D must include all of Si, Ge and Sn or whether D only requires one of Si, Ge and Sn. For examination purposes, this limitation will be interpreted as “D = Si, Ge or Sn”.
Claim 23 recites the limitation “an anode active material” in line 2. This limitation is indefinite because it is unclear whether this limitation refers to the anode active material of claim 1 (lines 1-2) or whether this limitation refers to another anode active material. For examination purposes, this limitation will be interpreted as referring to the anode active material in claim 1. Further, claim 23 recites the limitation "the conductive additive" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 24 and 25 are rejected by virtue of their dependence on claim 23.
Claim 24 recites the limitation “a conductive additive” in lines 1-2. This limitation is indefinite because it is unclear whether this limitation refers to the conductive additive in claim 23 or whether this limitation refers to a different conductive additive. For examination purposes, this limitation will be interpreted as referring to the conductive additive of claim 23. 
Claim 25 recites the limitation “a primary surface” in lines 1-2. This limitation is indefinite because it is unclear whether this limitation refers to the primary surface of claim 23, or whether this limitation refers to a different primary surface. For examination purposes, this limitation will be interpreted as referring to the primary surface of claim 23. Additionally, claim 25 recites the limitation “a current collector” in line 2. This limitation is indefinite because it is unclear whether this limitation refers to the current collector of claim 23 or whether this limitation refers to a different current collector. For examination purposes, this limitation will be interpreted as referring to the current collector of claim 23.
Claim 26 recites the limitation “an anode active material” in line 2. This limitation is indefinite because it is unclear whether this limitation refers to the anode active material of claim 1 (lines 1-2) or whether this limitation refers to another anode active material. For examination purposes, this limitation will be interpreted as referring to the anode active material in claim 1.
Claim 30 is rejected by virtue of its dependence on claim 26. Also, claim 30 recites the limitation "the conductive additive" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 45 recites the limitation "said metal oxide or metal phosphate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 50 recites the limitation “a cathode active material” in line 2. This limitation is indefinite because it is unclear whether this limitation refers to the cathode active material of claim 37 (line 1), or whether this limitation refers to another cathode active material. For examination purposes, this limitation will be interpreted as referring to the cathode active material of claim 37.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-30, 32 and 36-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. (US 2019/0115617 A1).
Regarding claim 21, Pan teaches a prelithiated anode for a lithium-ion battery (“The invention also provides a method of producing a lithium-ion battery comprising ( A ) preparing an anode from the surface-stabilized particles produced by the aforementioned method”, [0051]; see also [0097] to [0099], as well as examples in [0113], [0121], [0122] and [0125]), the anode comprising 
an anode active material having a maximum lithium storage capacity, wherein the anode active material is prelithiated to a level of lithium interaction or degree of prelithiation from 1% to 100% of the maximum lithium storage capacity (“The particulate comprises: (a) one or a plurality of anode active material particles capable of reversibly storing lithium ions during a charge or discharge of said battery”, [0035]; “(a) providing a plurality of particles of an anode active material; (b) prelithiating these particles to form prelithiated particles that each contains an amount of lithium from 1% to 100% of a maximum lithium content contained in the anode active material;”, [0045], where the prior art range of 1 to 100% substantially corresponds to the claimed range of 5% to 100%; see also [0037] and Examples 2-4); 
and a protective polymer that prevents exposure of the prelithiated anode active material to the open air, wherein the protective polymer has a lithium-ion conductivity from 10-8 S/cm to 5 x10-2 S/cm at room temperature (“In all embodiments of instant invention, the protecting polymer layer wraps around, embraces or encapsulates the one or plurality of anode active material particles…; the protecting polymer layer has… a lithium ion conductivity from 10−8 S/cm to 5×10−2 S/cm (when measured at room temperature)”, [0032], such that the protecting polymer prevents exposure of the prelithiated anode active material to the open air because it wraps around, embraces or encapsulates the anode active material particles; see also [0028], [0035], [0045], [0060], and [0079] regarding the lithium ion conductivity of the polymer).
Regarding claim 22, Pan teaches the prelithiated anode of claim 21, wherein the protective polymer contains a lithium salt dispersed in the polymer and the lithium salt is selected from a group consisting of lithium halides (i.e. lithium halogenides), lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6), lithium borofluoride (LiBF4), lithium hexafluoroarsenide (LiAsF6), lithium trifluoro- methanesulfonate (LiCF3SO3), bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(oxalato)borate (LiBOB), lithium oxalyldifluoroborate (LiBF2C2O4), lithium nitrate (LiNO3), Li-fluoroalkyl-phosphate (LiPF3(CF2CF3)3), lithium bisperfluoro- ethylsulfonylimide (LiBETI), lithium trifluoromethanesulfonimide ( LiTFSI), lithium oxalyldifluoroborate (LiODFB), LiPF3 (CF2CF3)3 (LiFAP), LiBF3(CF2CF3)3 (LiFAB), LiN(C2F5SO2)2, LiC(CF3SO2)3, LiPF4(CF3)2, LiPF3(C2F5)3, LiPF3(CF3)3, LiPF3(iso-C3F7)3, LiPF5(iso-C3F7), a lithium salt having a cyclic alkyl group, an ionic liquid-based lithium salt, and combinations thereof (“The protecting polymer layer may comprise a lithium salt dispersed therein (i.e. dispersed in the protecting polymer layer) wherein the lithium salt is selected from… lithium halogenide (LiF, LiCl, LiI, or LiBr), lithium perchlorate, LiClO4, lithium hexafluorophosphate, LiPF6, lithium borofluoride, LiBF4, lithium hexafluoroarsenide, LiAsF6, lithium trifluoro-metasulfonate, LiCF3SO3, bis-trifluoromethyl sulfonylimide lithium, LiN(CF3SO2)2, lithium bis(oxalato)borate, LiBOB, lithium oxalyldifluoroborate, LiBF2C2O4, lithium oxalyldifluoroborate, LiBF2C2O4, lithium nitrate, LiNO3, Li-Fluoroalkyl-Phosphates, LiPF3(CF2CF3)3, lithium bisperfluoro-ethysulfonylimide, LiBETI,… lithium trifluoromethanesulfonimide, LiTFSI, an ionic liquid-based lithium salt, or a combination thereof.”, [0041]; “Some prelithiated Si nanowires were further encapsulated by a thin layer of PPO composite containing Li2O and LiF dispersed therein”, [0125], where LiF is an embodiment of a lithium halide/halogenide salt; see also [0068]). 
Regarding claim 23, Pan teaches the prelithiated anode of claim 21, wherein the anode comprises multiple particles of an anode active material, a conductive additive, and a first binder that holds the multiple anode material particles and the conductive additive together to form an anode layer that is supported on a primary surface of a current collector (“In the preparation of an anode electrode, acetylene black (AB), carbon black (CB), or ultra-fine graphite particles may be used as a conductive additive. Conductive additives may comprise an electrically conductive material selected from the group consisting of electro-spun nanofibers, carbonized electrospun nanofibers, vapor-grown carbon or graphite nanofibers, carbon or graphite whiskers, carbon nanotubes, nano-scaled graphene platelets, metal nanowires, metal-coated nanowires, carbon-coated nanowires, metal-coated nanofibers, carbon-coated nanofibers, and combinations thereof. A binder material may be chosen from polytetrafluoroethylene (PTFE), polyvinylidene fluoride (PVDF), ethylene-propylene-diene copolymer (EPDM), or styrene-butadiene rubber (SBR), for example. Conductive materials such as electronically conductive polymers, mesophase pitch, coal tar pitch, and petroleum pitch may also be used as a binder. A typical mixing ratio of these ingredients is 80 to 85% by weight for the anode active material, 5 to 15% by weight for the conductive additive, and 5 to 10% by weight for the binder. The current collector may be selected from aluminum foil, stainless steel foil, and nickel foil”, [0097]; see also [0098] for the preparation method; Example 1, see [0113], includes a conductive material and a binder, which are mixed with the active material particles and applied to a copper current collector; Example 2, having a prelithiated anode active material, repeats this portion of Example 1, see [0121]; “An anode active material is normally used in a powder form, which is mixed with conductive additives and bonded by a binder resin. The binder also serves to bond the mixture to a current collector”, [0004], in other words the binder serves to hold together the active material particles and the conductive additive on a surface of the current collector).
Regarding claim 24, Pan teaches the prelithiated anode of claim 23, wherein the anode also includes a conductive additive, and the first binder holds the multiple anode material particles and the conductive additive together to form the anode layer (“A typical mixing ratio of these ingredients is 80 to 85% by weight for the anode active material, 5 to 15% by weight for the conductive additive, and 5 to 10% by weight for the binder”, [0097]; Example 1, see [0113], includes a conductive material and a binder, which are mixed with the active material particles and applied to a copper current collector; Example 2, having a prelithiated anode active material, repeats this portion of Example 1, see [0121]; see also [0004] regarding the function of the binder). 
Regarding claim 25, Pan teaches the prelithiated anode of claim 23, wherein the anode layer is supported on a primary surface of a current collector (Example 1, see [0113], includes a conductive material and a binder, which are mixed with the active material particles and applied to a copper current collector; Example 2, having a prelithiated anode active material, repeats this portion of Example 1, see [0121]; the surface on which the anode layer is coated may be considered the primary surface of the current collector; see also [0004] and [0097]). 
Regarding claim 26, Pan teaches the prelithiated anode of claim 21, wherein the anode comprises multiple particles of an anode active material distributed within a carbon phase (“Nanoparticles (76 nm in diameter) of Sn were encapsulated with a thin layer of phenolic resin shell via the spray-drying method, followed by a heat treatment from 350-600° C. for 4 hours to obtain carbon-coated Sn nanoparticles”, [0122], where this coating of multiple anode active material particles yields particles distributed within a carbon phase, i.e. the carbon coating).
Regarding claim 27, Pan teaches the prelithiated anode of claim 21, wherein the anode comprises a film comprising the anode active material and a carbon phase that holds the film together (“An anode active material is normally used in a powder form, which is mixed with conductive additives and bonded by a binder resin. The binder also serves to bond the mixture to a current collector.”, [0004], where the mixture coated on the current collector may be considered a film, and the binder resin is a carbon-based material that holds the film together; see also [0097], [0098], and Example 2, specifically [0121] and [0113]). 
Regarding claim 28, Pan teaches the prelithiated anode of claim 21, wherein the anode active material is selected from the group consisting of: (a) silicon (Si), germanium (Ge), tin (Sn), lead (Pb), antimony (Sb), bismuth (Bi), zinc (Zn), aluminum (Al), titanium (Ti), nickel (Ni), cobalt (Co), and cadmium (Cd): (b) alloys or intermetallic compounds of Si. Ge. Sn. Pb, Sb, Bi, Zn, Al, Ti, Ni, Co. or Cd with other elements; (c) oxides, carbides, nitrides. sulfides. phosphides, selenides, and tellurides of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, Ti, Fe, Ni, Co, V, or Cd, and their mixtures, composites, or lithium-containing composites; (d) salts and hydroxides of Sn; (e) lithium titanate, lithium manganate, lithium aluminate, lithium-containing titanium oxide, lithium transition metal oxide; (f) carbon or graphite particles; and (g) combinations thereof (“Preferably, the anode active material particle is selected from the group consisting of: (a) silicon (Si), germanium (Ge), tin (Sn), lead (Pb), antimony (Sb), bismuth (Bi), zinc (Zn), aluminum (Al), titanium (Ti), nickel (Ni), cobalt (Co), and cadmium (Cd); (b) alloys or intermetallic compounds of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, Ti, Ni, Co, or Cd with other elements; (c) oxides, carbides, nitrides, sulfides, phosphides, selenides, and tellurides of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, Ti, Fe, Ni, Co, V, or Cd, and their mixtures, composites, or lithium-containing composites; (d) salts and hydroxides of Sn; (e) lithium titanate, lithium manganate, lithium aluminate, lithium-containing titanium oxide, lithium transition metal oxide, ZnCo2O4; (f) particles of graphite and carbon; and (g) combinations thereof”, [0036]; see also [0047] and Examples 2-4). 
Regarding claim 29, Pan teaches the prelithiated anode of claim 21, wherein the anode active material is selected from silicon (Si), germanium (Ge), tin (Sn), SiOX (0 < x < 2.0), SnO2, or a combination thereof (“Preferably, the anode active material particle is selected from the group consisting of: (a) silicon (Si), germanium (Ge), tin (Sn)…, oxides… of Si, Ge, Sn…, combinations thereof”, [0036]; see also [0047] and Examples 2-4, in which the anode active material is SnO2, Sn, and Si, respectively).
Regarding claim 30, Pan teaches the prelithiated anode of claim 26, wherein the conductive additive is selected from carbon black, acetylene black, carbon particles, carbon nanotubes, carbon fibers or a combination thereof (“In the preparation of an anode electrode, acetylene black (AB), carbon black (CB), or ultra-fine graphite particles may be used as a conductive additive. Conductive additives may comprise an electrically conductive material selected from the group consisting of electro-spun nanofibers, carbonized electrospun nanofibers, vapor-grown carbon or graphite nanofibers, carbon or graphite whiskers, carbon nanotubes, nano-scaled graphene platelets, metal nanowires, metal-coated nanowires, carbon-coated nanowires, metal-coated nanofibers, carbon-coated nanofibers, and combinations thereof.”, [0097]; Example 2 copies the conductive additive of Example 1, which is acetylene black, see [0113] and [0121]). 
Regarding claim 32, Pan teaches the prelithiated anode of claim 21, wherein said protective polymer comprises a polymer selected from poly(ethylene oxide), polypropylene oxide, poly(ethylene glycol), poly(acrylonitrile), poly(methyl methacrylate), poly(vinylidene fluoride), poly bis-methoxy ethoxyethoxide-phosphazene, polyvinyl chloride, polydimethylsiloxane, poly(vinylidene fluoride)-hexafluoropropylene, a crosslinked electrolyte of poly(ethylene glycol) diacrylate or poly(ethylene glycol) methyl ether acrylate, a sulfonated derivative thereof, or a combination thereof (Example 2, [0120], includes poly(acrylonitrile, Example 3, [0122], includes polyethylene glycol methyl ether, and Example 4, [0125] includes PPO, polypropylene oxide; “the protecting polymer layer contains a polymer selected from poly(ethylene oxide) (PEO), polypropylene oxide (PPO), poly(acrylonitrile) (PAN), poly(methyl methacrylate) (PMMA), poly(vinylidene fluoride) (PVdF), poly bis-methoxy ethoxyethoxide-phosphazene, polyvinyl chloride, poly(vinylidene chloride), polydimethylsiloxane, poly(vinylidene fluoride)-hexafluoropropylene (PVDF-HFP), polyethylene glycol (PEG), a chemical derivative of PEG, poly(ethylene glycol diacrylate) (PEGDA), polyethylene glycol methyl ether, polyethylene glycol dimethyl ether, a sulfonated polymer, an interpenetrating polymer network thereof, or a combination thereof”, [0028]; see also [0032], [0035], [0045], and [0060]). 
Regarding claim 36, Pan teaches a lithium-ion cell comprising the prelithiated anode of claim 21, a cathode comprising a cathode active material, an ion-permeable separator disposed between the prelithiated anode and the cathode (“The present invention provides a method of producing an anode active material and anode electrode for a secondary battery, particularly a rechargeable lithium-ion or lithium metal battery that comprises an anode containing a surface-stabilized anode active material’, [0001]; “The invention also provides a method of producing a lithium-ion battery comprising (A) preparing an anode from the surface-stabilized particles produced by the aforementioned method; and (B) combining the anode with a cathode, and an electrolyte to form the battery.”, [0051]; “The separator may be selected from a polymeric nonwoven fabric, porous polyethylene film, porous polypropylene film, or porous PTFE film.”, [0097], where the separator is understood to be ion-permeable in order to yield a functional lithium ion battery; see also [0043]; regarding the cathode and cathode active material, see [0101] to [0105]). 
Regarding claim 37, Pan teaches the lithium-ion cell of claim 36, wherein said cathode active material is selected from an inorganic material (lithium oxides, especially lithium cobalt oxide, and lithium iron phosphate are discussed in [0101] to [0105]; these are inorganic materials).
Regarding claim 38, Pan teaches the lithium-ion cell of claim 37, wherein said inorganic material is selected from a metal oxide or metal phosphate (lithium cobalt oxide in [0102] and lithium iron phosphate in [0105]).
Regarding claim 39, Pan teaches the lithium-ion cell of claim 37, wherein said inorganic material is selected from a lithium cobalt oxide, lithium nickel oxide, lithium manganese oxide, lithium iron phosphate, lithium vanadium phosphate, or lithium mixed metal phosphate (“More preferred are lithium cobalt oxide (e.g., LixCoO2 where 0.8×1), lithium nickel oxide (e.g., LiNiO2), lithium manganese oxide (e.g., LiMn2O4 and LiMnO2), lithium iron phosphate, lithium manganese-iron phosphate, lithium vanadium phosphate because these oxides provide a relatively high cell voltage and relatively good cycling stability.”, [0101]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2019/0115617 A1) as applied to claim 21 above.
Regarding claim 31, Pan teaches the prelithiated anode of claim 21, wherein the anode active material is intercalated to a degree of prelithiation from 1% to 100% of the maximum lithium storage capacity (“The invention also provides a method of producing the aforementioned surface-stabilized anode active material particulate. In certain embodiments, the method comprises: (a) providing a plurality of particles of an anode active material; (b) prelithiating these particles to form prelithiated particles that each contains an amount of lithium from 1% to 100% of a maximum lithium content contained in the anode active material”, [0045]; the prior art range of 1-100% overlaps the claimed range of 30-100%). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05.I). 

Claim(s) 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2019/0115617 A1) as applied to claim 21 above, and further in view of Zhamu et al. (US 2019/0088930 A1).
Regarding claim 33, Pan teaches the prelithiated anode of claim 21. Pan does not teach that the protective polymer comprises a high- elasticity polymer having a recoverable elastic strain from 5% to 1,000% when measured under tension.
Zhamu teaches a prelithiated anode active material (“A prelithiated and surface-stabilized anode active material for use in a lithium battery”, Abstract). The anode active material is preferably prelithiated with a degree of 10-100%, within the claimed range of 5-100%, and may be coated with a high-elasticity polymer (“the core particle is prelithiated to contain an amount of lithium from 1% to 100% (preferably 10% to 100%) of the maximum lithium content that can be contained in the core particle of the anode active material”, [0028]; see also [0041] regarding prelithiation; “The surface-stabilized or surface-stabilized and prelithiated particles of an anode active material (with or without a coating of carbon, graphene, electron-conducting polymer, or ion-conducting polymer) may be further encapsulated by a thin layer of a high-elasticity polymer (e.g. an elastomer) having a fully recoverable tensile strain of from 5% to 700% and a thickness preferably from 0.5 nm to 2 μm (preferably from 1 nm to 100 nm). The elastomer preferably has a lithium ion conductivity from 10−7 S/cm to 5×10−2 S/cm at room temperature (preferably and typically no less than 10−6 S/cm, further preferably no less than 10−5 S/cm, more preferably no less than 10−4 S/cm, and most preferably no less than 10−3 S/cm).”, [0093]).  
Zhamu teaches that the polymer coating comprises a high-elasticity polymer having a recoverable elastic strain from 5% to 700% when measured under tension, within the claimed range of 5-1000%. 
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the protective polymer of Pan by substituting the high-elasticity polymer of Zhamu, since the material of Zhamu is predictably suitable for coating an anode active material such as that of Pan. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 34, modified Pan teaches the prelithiated anode of claim 33. Pan as modified by Zhamu teaches that the high-elasticity polymer comprises an elastomer selected from natural polyisoprene, synthetic polyisoprene, polybutadiene, chloroprene rubber, polychloroprene, butyl rubber, styrene-butadiene rubber, nitrile rubber, ethylene propylene rubber, ethylene propylene diene rubber, epichlorohydrin rubber, polyacrylic rubber, vinyl acetate-acrylic copolymer rubber, silicone rubber, perfluoroelastomers, polyether block amides, chlorosulfonated polyethylene, ethylene-vinyl acetate, thermoplastic elastomer, protein resilin, protein elastin, ethylene oxide-epichlorohydrin copolymer, polyurethane, urethane-urea copolymer, or a combination thereof (“In some embodiments, the elastomeric material contains a material selected from natural polyisoprene (e.g. cis-1,4-polyisoprene natural rubber (NR) and trans-1,4-polyisoprene gutta-percha), synthetic polyisoprene (IR for isoprene rubber), polybutadiene (BR for butadiene rubber), chloroprene rubber (CR), polychloroprene (e.g. Neoprene, Baypren etc.), butyl rubber (copolymer of isobutylene and isoprene, IIR), including halogenated butyl rubbers (chloro butyl rubber (CIIR) and bromo butyl rubber (BIIR), styrene-butadiene rubber (copolymer of styrene and butadiene, SBR), nitrile rubber (copolymer of butadiene and acrylonitrile, NBR), EPM (ethylene propylene rubber, a copolymer of ethylene and propylene), EPDM rubber (ethylene propylene diene rubber, a terpolymer of ethylene, propylene and a diene-component), epichlorohydrin rubber (ECO), polyacrylic rubber (ACM, ABR), silicone rubber (SI, Q, VMQ), fluorosilicone rubber (FVMQ), fluoroelastomers (FKM, and FEPM; such as Viton, Tecnoflon, Fluorel, Aflas and Dai-El), perfluoroelastomers (FFKM: Tecnoflon PFR, Kalrez, Chemraz, Perlast), polyether block amides (PEBA), chlorosulfonated polyethylene (CSM; e.g. Hypalon), and ethylene-vinyl acetate (EVA), thermoplastic elastomers (TPE), protein resilin, protein elastin, ethylene oxide-epichlorohydrin copolymer, polyurethane, urethane-urea copolymer, and combinations thereof”, [0095] of Zhamu; see also [0096] of Zhamu). 

Claim(s) 41-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2019/0115617 A1) as applied to claim 21 above, further in view of Wang et al. (US 2015/0044556 A1).
Regarding claim 41, Pan teaches the lithium-ion cell of claim 37. Pan does not teach that said inorganic material is selected from a lithium transition metal silicate, denoted as Li2MSiO4 or Li2MaxMbySiO4, wherein M is selected from Fe, Mn, Co, Ni, or V; Mb is selected from Fe, Mn, Co, Ni, V, Ti, Al, B, Sn, or Bi and x+y is less than or equal to 1.
Wang teaches a cathode for a lithium ion battery (“The present invention provides a cathode (positive electrode) of a lithium battery and a process for producing this cathode.”, Abstract). Specifically, Wang teaches… (“In the cathode electrode, the cathode active material may be selected from a metal oxide/phosphate/sulfide, an inorganic material, an organic or polymeric material, or a combination thereof: … Lithium transition metal oxide may be selected from … silicate compound Li2MSiO4… wherein M is a transition metal or a mixture of multiple transition metals”, [0022], such that selecting common transition metals like Fe, Mn, Co or Ni would result in the claimed compound; see also [0106]). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the cathode material of Pan by selecting the lithium silicate of Wang, and further by selecting a common transition metal such as Fe, Mn, Co and/or Ni as M. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 42, Pan teaches the lithium-ion cell of claim 37. Pan does not teach that said inorganic material is selected from a transition metal dichalcogenide, a transition metal trichalcogenide, or a combination thereof.
Wang teaches a cathode for a lithium ion battery (“The present invention provides a cathode (positive electrode) of a lithium battery and a process for producing this cathode.”, Abstract). Specifically, Wang teaches that the cathode material is an inorganic material selected from a transition metal dichalcogenide, a transition metal trichalcogenide, or a combination thereof (“In the cathode electrode, the cathode active material may be selected from a metal oxide/phosphate/sulfide, an inorganic material, an organic or polymeric material, or a combination thereof: … an inorganic material selected from: …transition metal dichalcogenide or trichalcogenide ”, [0022]; see also [0106]). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the cathode material of Pan by selecting an inorganic material, specifically a transition metal di- and/or tri-chalcogenide as taught by Wang. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 43, Pan teaches the lithium-ion cell of claim 37. Pan does not teach that said inorganic material is selected from TiS2, TaS2, MoS2, NbSe3, MnO2, CoO2, an iron oxide, a vanadium oxide, or a combination thereof.
Wang teaches a cathode for a lithium ion battery (“The present invention provides a cathode (positive electrode) of a lithium battery and a process for producing this cathode.”, Abstract). Specifically, Wang teaches that the cathode material is an inorganic material selected from TiS2, TaS2, MoS2, NbSe3, MnO2, CoO2, an iron oxide, a vanadium oxide, or a combination thereof (“In the cathode electrode, the cathode active material may be selected from a metal oxide/phosphate/sulfide, an inorganic material, an organic or polymeric material, or a combination thereof: … an inorganic material selected from: …In particular, TiS2, TaS2, MoS2, NbSe3, non-lithiated MnO2, CoO2, iron oxide, vanadium oxide, or a combination thereof may be used as a cathode active material in a lithium metal cell.”, [0022]; see also [0106]). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the cathode material of Pan by selecting an inorganic material, specifically TiS2, TaS2, MoS2, NbSe3, MnO2, CoO2, an iron oxide, a vanadium oxide, or a combination thereof as taught by Wang. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 44, Pan teaches the lithium-ion cell of claim 37, wherein said metal oxide contains a vanadium oxide selected from the group consisting of VO2, LixVO2, V205, LixV205, V30s, LixV30, LixV3O7, V409. LixV4O9, V6O13, LixV6O13, their doped versions, their derivatives, and combinations thereof, wherein 0.1 < x < 5.
Wang teaches a cathode for a lithium ion battery (“The present invention provides a cathode (positive electrode) of a lithium battery and a process for producing this cathode.”, Abstract). Specifically, Wang teaches that the cathode includes a metal oxide that contains a vanadium oxide selected from the group consisting of VO2, LixVO2, V205, LixV205, V30s, LixV30, LixV3O7, V409. LixV4O9, V6O13, LixV6O13, their doped versions, their derivatives, and combinations thereof, wherein 0.1 < x < 5. (“In the cathode electrode, the cathode active material may be selected from a metal oxide/phosphate/sulfide, an inorganic material, an organic or polymeric material, or a combination thereof: … In particular, the lithium vanadium oxide may be selected from the group consisting of VO2, LixVO2, V2O5, LixV2O5, V3O8, LixV3O8, LixV3O7, V4O9, LixV4O9, V6O13, LixV6O13, their doped versions, their derivatives, and combinations thereof, wherein 0.1<x<5”, [0022]; see also [0106]). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the cathode material of Pan by selecting a vanadium oxide as taught by Wang. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 45, Pan teaches the lithium-ion cell of claim 37, wherein said metal oxide or metal phosphate is selected from a layered compound LiMO2, spinel compound LiM204, olivine compound LiMPO4, silicate compound Li2MSiO4, Tavorite compound LiMPO4F, borate compound LiMBO3, or a combination thereof, wherein M is a transition metal or a mixture of multiple transition metals.
Wang teaches a cathode for a lithium ion battery (“The present invention provides a cathode (positive electrode) of a lithium battery and a process for producing this cathode.”, Abstract). Specifically, Wang teaches that the cathode includes a metal oxide or metal phosphate selected from a layered compound LiMO2, spinel compound LiM204, olivine compound LiMPO4, silicate compound Li2MSiO4, Tavorite compound LiMPO4F, borate compound LiMBO3, or a combination thereof, wherein M is a transition metal or a mixture of multiple transition metals. (“In the cathode electrode, the cathode active material may be selected from a metal oxide/phosphate/sulfide, an inorganic material, an organic or polymeric material, or a combination thereof: … Lithium transition metal oxide may be selected from a layered compound LiMO2, spinel compound LiM2O4, olivine compound LiMPO4, silicate compound Li2MSiO4, Tavorite compound LiMPO4F, borate compound LiMBO3, or a combination thereof, wherein M is a transition metal or a mixture of multiple transition metals.”, [0022]; see also [0106]). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the cathode material of Pan by selecting a metal oxide or metal phosphate as taught by Wang. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 46, Pan teaches the lithium-ion cell of claim 37. Pan does not teach that said inorganic material is selected from: (a) bismuth selenide or bismuth telluride, (b) transition metal dichalcogenide or trichalcogenide, (c) sulfide, selenide, or telluride of niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, cobalt, manganese, iron, nickel, or a transition metal; (d) boron nitride, or (e) a combination thereof.
Wang teaches a cathode for a lithium ion battery (“The present invention provides a cathode (positive electrode) of a lithium battery and a process for producing this cathode.”, Abstract). Specifically, Wang teaches that the cathode active material is an inorganic material selected from: (a) bismuth selenide or bismuth telluride, (b) transition metal dichalcogenide or trichalcogenide, (c) sulfide, selenide, or telluride of niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, cobalt, manganese, iron, nickel, or a transition metal; (d) boron nitride, or (e) a combination thereof (“In the cathode electrode, the cathode active material may be selected from a metal oxide/phosphate/sulfide, an inorganic material, an organic or polymeric material, or a combination thereof: … b) an inorganic material selected from: (a) bismuth selenide or bismuth telluride, (b) transition metal dichalcogenide or trichalcogenide, (c) sulfide, selenide, or telluride of niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, cobalt, manganese, iron, nickel, or a transition metal; (d) boron nitride, or (e) sulfur, sulfur compound, lithium polysulfide (f) a combination thereof.”, [0022]; see also [0106]). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the cathode material of Pan by selecting an inorganic material from the list taught by Wang. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 47, Pan teaches the lithium-ion cell of claim 37. Pan does not teach that said organic material or polymeric material is selected from Poly(anthraquinonyl sulfide) (PAQS), a lithium oxocarbon, 3,4,9,10- perylenetetracarboxylic dianhydride (PTCDA), poly(anthraquinonyl sulfide), pyrene- 4,5,9,10-tetraone (PYT), polymer-bound PYT, Quino(triazene), redox-active organic material, Tetracyanoquinodimethane (TCNQ), tetracyanoethylene (TCNE), 2,3,6,7,10,11- hexamethoxytriphenylene (HMTP), poly(5-amino-1,4-dyhydroxy anthraquinone) (PADAQ), phosphazene disulfide polymer ([(NPS2)3]n), lithiated 1,4,5,8-naphthalenetetraol formaldehyde polymer, Hexaazatrinaphtylene (HATN), Hexaazatriphenylene hexacarbonitrile (HAT(CN)6), 5-Benzylidene hydantoin, Isatine lithium salt, Pyromellitic diimide lithium salt, tetrahydroxy-p-benzoquinone derivatives (THQLi4), N,N'-diphenyl- 2,3,5,6-tetraketopiperazine (PHP), N,N'-diallyl-2,3,5,6-tetraketopiperazine (AP), N,N'- dipropyl-2,3,5,6-tetraketopiperazine (PRP), a thioether polymer, a quinone compound, 1,4- benzoquinone, 5,7,12,14-pentacenetetrone (PT), 5-amino-2,3-dihydro-1,4-dyhydroxy anthraquinone (ADDAQ), 5-amino-1,4-dyhydroxy anthraquinone (ADAQ), calixquinone, Li4C6O6, Li2C6O6, Li6C6O6, or a combination thereof.
Wang teaches a cathode for a lithium ion battery (“The present invention provides a cathode (positive electrode) of a lithium battery and a process for producing this cathode.”, Abstract). Specifically, Wang teaches that the cathode active material is an organic material or polymeric material selected from Poly(anthraquinonyl sulfide) (PAQS), a lithium oxocarbon, 3,4,9,10- perylenetetracarboxylic dianhydride (PTCDA), poly(anthraquinonyl sulfide), pyrene- 4,5,9,10-tetraone (PYT), polymer-bound PYT, Quino(triazene), redox-active organic material, Tetracyanoquinodimethane (TCNQ), tetracyanoethylene (TCNE), 2,3,6,7,10,11- hexamethoxytriphenylene (HMTP), poly(5-amino-1,4-dyhydroxy anthraquinone) (PADAQ), phosphazene disulfide polymer ([(NPS2)3]n), lithiated 1,4,5,8-naphthalenetetraol formaldehyde polymer, Hexaazatrinaphtylene (HATN), Hexaazatriphenylene hexacarbonitrile (HAT(CN)6), 5-Benzylidene hydantoin, Isatine lithium salt, Pyromellitic diimide lithium salt, tetrahydroxy-p-benzoquinone derivatives (THQLi4), N,N'-diphenyl- 2,3,5,6-tetraketopiperazine (PHP), N,N'-diallyl-2,3,5,6-tetraketopiperazine (AP), N,N'- dipropyl-2,3,5,6-tetraketopiperazine (PRP), a thioether polymer, a quinone compound, 1,4- benzoquinone, 5,7,12,14-pentacenetetrone (PT), 5-amino-2,3-dihydro-1,4-dyhydroxy anthraquinone (ADDAQ), 5-amino-1,4-dyhydroxy anthraquinone (ADAQ), calixquinone, Li4C6O6, Li2C6O6, Li6C6O6, or a combination thereof (see [0022] and [0106]). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the cathode material of Pan by selecting an organic or polymeric material from the list taught by Wang. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 48, modified Pan teaches the lithium-ion cell of claim 47. Pan as modified by  Wang teaches that said thioether polymer is selected from Poly[methanetetryl-tetra(thiomethylene)] (PMTTM), Poly(2,4-dithiopentanylene) (PDTP), a polymer containing Poly(ethene- 1,1,2,2-tetrathiol) (PETT) as a main-chain thioether polymers, a side-chain thioether polymer having a main-chain consisting of conjugating aromatic moieties, and having a thioether side chain as a pendant, Poly(2-phenyl-1,3- dithiolane) (PPDT), Poly(1,4-di(1,3-dithiolan-2-yl)benzene) (PDDTB), poly(tetrahydrobenzodithiophene) (PTHBDT), poly[1,2,4,5-tetrakis(propylthio)benzene] (PTKPTB, or poly[3,4(ethylenedithio)thiophene] (PEDTT) (“The thioether polymer is selected from Poly[methanetetryl-tetra(thiomethylene)] (PMTTM), Poly(2,4-dithiopentanylene) (PDTP), a polymer containing Poly(ethene-1,1,2,2-tetrathiol) (PETT) as a main-chain thioether polymers, a side-chain thioether polymer having a main-chain consisting of conjugating aromatic moieties, and having a thioether side chain as a pendant, Poly(2-phenyl-1,3-dithiolane) (PPDT), Poly(1,4-di(1,3-dithiolan-2-yl)benzene) (PDDTB), poly(tetrahydrobenzodithiophene) (PTHBDT), poly[1,2,4,5-tetrakis(propylthio)benzene] (PTKPTB, or poly[3,4(ethylenedithio)thiophene] (PEDTT)”, [0022], Wang; see also [0106] of Wang).
Regarding claim 49, Pan teaches that lithium-ion cell of claim 37. Pan does not teach that said organic material contains a phthalocyanine compound selected from copper phthalocyanine, zinc phthalocyanine, tin phthalocyanine, iron phthalocyanine, lead phthalocyanine, nickel phthalocyanine, vanadyl phthalocyanine, fluorochromium phthalocyanine, magnesium phthalocyanine, manganous phthalocyanine, dilithium phthalocyanine, aluminum phthalocyanine chloride, cadmium phthalocyanine, chlorogallium phthalocyanine, cobalt phthalocyanine, silver phthalocyanine, a metal-free phthalocyanine, a chemical derivative thereof, or a combination thereof.
Wang teaches a cathode for a lithium ion battery (“The present invention provides a cathode (positive electrode) of a lithium battery and a process for producing this cathode.”, Abstract). Specifically, Wang teaches that the cathode active material is an organic material contains a phthalocyanine compound selected from copper phthalocyanine, zinc phthalocyanine, tin phthalocyanine, iron phthalocyanine, lead phthalocyanine, nickel phthalocyanine, vanadyl phthalocyanine, fluorochromium phthalocyanine, magnesium phthalocyanine, manganous phthalocyanine, dilithium phthalocyanine, aluminum phthalocyanine chloride, cadmium phthalocyanine, chlorogallium phthalocyanine, cobalt phthalocyanine, silver phthalocyanine, a metal-free phthalocyanine, a chemical derivative thereof, or a combination thereof. (“The organic material may include a phthalocyanine compound selected from copper phthalocyanine, zinc phthalocyanine, tin phthalocyanine, iron phthalocyanine, lead phthalocyanine, nickel phthalocyanine, vanadyl phthalocyanine, fluorochromium phthalocyanine, magnesium phthalocyanine, manganous phthalocyanine, dilithium phthalocyanine, aluminum phthalocyanine chloride, cadmium phthalocyanine, chlorogallium phthalocyanine, cobalt phthalocyanine, silver phthalocyanine, a metal-free phthalocyanine, a chemical derivative thereof, or a combination thereof.”, [0022]; see also [0106]). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the cathode material of Pan by selecting an organic material from the list of phthalocyanine compounds taught by Wang. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2019/0115617 A1) in view of Zhamu et al. (US 2019/0088930 A1) as applied to claim 33 above, and further in view of He et al. (US 2018/0301707 A1).
Regarding claim 35, modified Pan teaches the prelithiated anode of claim 33. Pan does not teach that the high-elasticity polymer comprises a cross- linked network of polymer chains having an ether linkage, nitrile-derived linkage, benzo peroxide-derived linkage, ethylene oxide linkage, propylene oxide linkage, vinyl alcohol linkage, cyano-resin linkage, triacrylate monomer-derived linkage, tetraacrylate monomer- derived linkage, or a combination thereof in said cross-linked network of polymer chains.
He teaches a high-elasticity polymer as a protective layer in the anode for a lithium ion battery (“Lithium Anode-Protecting Polymer Layer”, Title; “a thin layer of a high-elasticity polymer”, Abstract). Specifically, He teaches that the “the high-elasticity polymer contains a cross-linked network of polymer chains having an ether linkage, nitrile-derived linkage, benzo peroxide-derived linkage, ethylene oxide linkage, propylene oxide linkage, vinyl alcohol linkage, cyano-resin linkage, triacrylate monomer-derived linkage, tetraacrylate monomer-derived linkage, or a combination thereof in the cross-linked network of polymer chains”, Abstract; see also [0015], [0016], and [0079] to [0090]). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the high elasticity polymer of modified Pan by substituting the high-elasticity cross-linked polymer network taught by He, since the cross-linked polymer of He will predictably function in an anode for a lithium ion battery. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2019/0115617 A1) as applied to claim 37 above, and further in view of Yoshizawa et al. (US 2015/0263338 A1).
Regarding claim 40, Pan teaches the lithium-ion cell of claim 37. Pan does not teach that said inorganic material is selected from a metal fluoride or metal chloride including the group consisting of CoF3, MnF3, FeF3, VF3, VOF3, TiF3, BiF3, NiF2, FeF2, CuF2, CuF, SnF2, AgF, CuCl2, FeCl3, MnCl2, and combinations thereof.
Yoshizawa teaches a cathode material for a secondary battery (“The present invention relates to a cathode material to be used in a secondary battery”, [0002]). Specifically, Yoshizawa teaches that the cathode material includes a metal fluoride, in particular FeF3 (“the present invention provides a cathode material to be used for a cathode of a secondary battery containing a non-aqueous electrolyte, wherein the cathode material comprises FeF3 and Li4Ti5O12 as its cathode active materials”, [0011]; see also Examples 1-7 in [0029] ff. and in Table 1). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the inorganic material of Pan by substituting the metal fluoride material FeF3 as taught by Yoshizawa, since FeF3 offers a high energy density (“A metal fluoride represented by the above general formula MF3 has a high theoretical energy density (reversible capacity), and for example, a non-aqueous electrolyte secondary battery using FeF3 as its cathode active material and Li as its anode active material is said to have a theoretical energy density of about 240 mAh/g.”, [0005]). 

Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2019/0115617 A1) as applied to claim 37 above, and further in view of Ndzebet et al. (US 2013/0065137 A1).
Regarding claim 50, Pan teaches the lithium-ion cell of claim 37, wherein said prelithiated anode includes Si that is prelithiated to approximately 1-100%, which overlaps the claimed range of 60-100% (see Example 4, [0124] to [0126], “Surface-Stabilized Prelithiated SI Nanowire-Based Anode Materials”; “prelithiating these particles to form prelithiated particles that each contains an amount of lithium from 1% to 100% of a maximum lithium content contained in the anode active material”, [0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05.I).  
Pan does not teach that the cathode includes a cathode active material that is initially lithium-free.
	Ndzebet teaches a cathode for a lithium battery which is compatible with lithiated silicon anodes (“High rate and energy cathode material for lithium batteries”, Title; “The anode may comprise a metal selected from Group IA or Group IIA of the Periodic Table of Elements, including, for example, lithium, magnesium, sodium, potassium, etc., and their alloys and intermetallic compounds, including, for example, Li—Mg, Li—Al, Li—Al—Mg, Li—Si, Li—B, and Li—Si—B alloys and intermetallic compounds.”, [0031]). Specifically, Ndzebet teaches that the cathode active material is initially lithium-free (“In various embodiments the cathode material may be non-lithiated. Stated another way, the cathode material may be prepared such that, at least initially (i.e., prior to use), the cathode material may be essentially free of lithium or lithium ions (i.e., lithium or lithium ions are not intentionally added as a component of the cathode material during preparation). In embodiments, the cathode materials consist essentially of copper manganese vanadium oxide, fluorinated carbon, and, optionally, a binder material and/or a conductive additive (both further detailed below).”, [0030]; see [0064] ff. for an embodiment using an initially lithium-free cathode material, CuxMnyYzOw). 
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the cathode of Pan by substituting the cathode of Ndzebet, since the cathode of Ndzebet offers a variety of benefits including increased cell capacity and ease of manufacturing (“We have now discovered that by using a simple and environmentally friendly chemical synthesis, manganese, copper, and vanadium may be combined to form a mixed oxide electrode with increased capacity and a desired discharge profile.”, [0009]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hao et al. (US 2020/0036035 A1) teaches a lithium ion battery with a prelithiated anode, see [0040] to [0048], including an embodiment with a 34.6% prelithiation, see Table P1-E1, figs. 1 and 2, and [0067]. Hao is particularly relevant to claim 31.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728       

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728